Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on September 24, 2020.  In virtue of this communication, claims 1-26 are currently presented in the instant application.
Drawings
The drawings submitted on September 24, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2017/0295468 A1 (herein “Snyder”).

Claims 1, 7, 13, and 20
Consider claim 1, Snyder teaches a system comprising: 
an interface (see Snyder Fig. 1, note user interface 70); and 
a processor communicatively coupled to the interface (see Snyder Fig. 1, [0036] note first mobile device 74 may be a cell phone, tablet, etc. that each inherently have a processor), the processor being configured to: 
receive one or more search criteria from the interface, the one or more search criteria being a first portion of a search query (see Snyder Fig. 2A, [0045], [0051] note Find Things); 
determine a second portion of the search query based on the first portion of the search query and an association of the first portion of the search query with an entity, wherein the search query is a request for a (see Snyder Fig. 2D, [0051] note Find Alan @ Concert where the find is based on Alan’s mobile device); 
cause a transceiver of the interface to transmit the search query wirelessly in one or more outbound electronic signals to a first intermediate device (see Snyder Fig. 3, Fig. 18E, [0058], note once the user presses Find Entry 110 for a certain entity on Fig. 2D, sending the request to the first server); 
receive one or more inbound electronic signals from the first intermediate device via the interface, the one or more inbound electronic signals including a location of the target device (see Snyder Fig. 3, Fig. 18E, [0058] note once the user presses Find Entry 110 for a certain entity on Fig. 2D, receiving the location of the entity via a compass direction and distance from the requesting user device); and 
cause the interface to provide an indication of the location of the target device (see Synder Fig. 2E, [0053] note display the compass which indicates the location of the user device a certain distance away in a certain direction).
Claim(s) 7, 13, and 20 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 8, 14, and 21
Consider claim 2, Snyder teaches wherein the processor is configured to cause the interface to provide the indication of the location of the target device to indicate the location of the target device relative to the first intermediate device (see Snyder Fig. 2E, [0053] note compass display is an indication of the location of the user relative to another user).
Claim(s) 8, 14, and 21 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 9, 15, and 22
Consider claim 3, Snyder teaches wherein the processor is configured to cause the interface to provide the indication of the location of the target device to indicate the location of the target device relative to a map (see Snyder Fig. 2E, [0042], [0043], [0053] note the compass display is an indication of a location of the user that is relative to a map).
Claim(s) 9, 15, and 22 is/are rejected for at least the same reason(s) set forth in claim 3.
Claims 4, 10, 16, and 23
Consider claim 4, Snyder teaches wherein the processor is further configured to identify a user based on the first portion of the search query (see Synder Fig. 2D, [0051] note Alan).
Claim(s) 10, 16, and 23 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 17 and 24
Consider claim 17, Snyder teaches wherein transmitting the search query wirelessly in one or more outbound electronic signals to the first intermediate device includes transmitting the search query to a second intermediate device (see Synder Fig. 1, Fig. 3, note communications from the first mobile device 74 and the second mobile device 76 pass through the first server 10 (or second server 26) and through the network 40).
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 17.

Claims 5, 11, 19, and 26
Consider claim 5, Snyder teaches wherein the processor is further configured to cause the interface to provide a prompt for the one or more search criteria (see Synder Fig. 2A, [0039], [0045] note displaying the home screen to Find Things).
Claim(s) 11, 19, and 26 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 12, 18, and 25
Consider claim 6, Snyder teaches wherein the processor is configured to: cause a user interface of the interface to provide the prompt for one or more search criteria (see Synder Fig. 2A, [0039], [0045] note displaying the home screen to Find Things); and cause the user interface to provide the indication of the location of the target device (see Snyder Fig. 2E, [0053] note compass display is an indication of the location of the user relative to another user).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647